COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00037-CV


Frontier Communications Northwest,         §    From the 236th District Court
Inc.

                                           §    of Tarrant County (236-253829-11)
v.

D.R. Horton, Inc.; D.R. Horton Los         §    December 31, 2014
Angeles Holding Company, Inc.;
Western Pacific Housing, Inc.; SSHI,
LLC; and D.R. Horton, Inc. - Portland      §    Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Frontier Communications Northwest,

Inc. shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bob McCoy
                                          Justice Bob McCoy